                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

LEISA BRUCE,                                                 NO. 3:19-cv-00308-GCM

                      Plaintiff,

v.

WAL-MART STORES EAST, LP & WAL-
MART ASSOCIATES, INC.

                      Defendants.


                           STIPULATED PROTECTIVE ORDER

       WHEREAS, the parties in the above-captioned matter have agreed that these proceedings

may involve the discovery and use of confidential, non-public, sensitive, or proprietary business,

employment, tax, financial, and personally identifiable information, documents and other

materials;

       WHEREAS, the parties have agreed to produce such documents only on the agreement that

such “Confidential Information” including information regarding current and former employees’

social security information, dates of birth, personal banking information, medical information, and

records stating actual rates of pay, corporate trade secrets, nonpublic research and development

data, pricing formulas, prospective inventory management programs, confidential business

information not generally known to the general public, and customer-related information, will be

disclosed only as provided herein;

       WHEREAS, the parties have agreed to stipulate to protect certain confidential and

otherwise protected documents, data (including electronically stored information) and other

information, including without limitation, metadata (collectively “Documents”), against claims of
waiver and inadvertent production in the event they are produced during the course of this litigation

whether pursuant to a Court Order, a parties’ discovery request, or informal production.

       WHEREAS, both parties may be required to produce large volumes of Documents, the

parties wish to comply with discovery deadlines and complete discovery as expeditiously as

possible, while preserving and without waiving any evidentiary protections or privileges

applicable to the information contained in the Documents produced, including as against third

parties and other proceedings, and in addition to their agreement, need the additional protections

of a Court Order under FRE 502 (d) and (e) to do so.

       WHEREAS, in order to comply with applicable discovery deadlines, a party may be

required to produce certain categories of Documents that have been subject to minimal or no

attorney review (the “Disclosures”). This Stipulation and Order is designed to foreclose any

arguments that by making such Disclosures, the disclosure or production of Documents subject to

a legally recognized claim of privilege, including without limitation the attorney-client privilege,

work-product doctrine, or other applicable privilege:

               (a)     was not inadvertent by the Producing Party;

               (b)     that the Producing Party did not take reasonable steps to prevent the
                       disclosure of privileged Documents;

               (c)     that the Producing Party did not take reasonable or timely steps to rectify
                       such Disclosure; and/or

               (d)     that such Disclosure acts as a waiver of applicable privileges or protections
                       associated with such Documents.

       WHEREAS, because the purpose of this Stipulation is to protect and preserve Confidential

Information and privileged Documents, the parties agree they are bound as follows from and after

the date their counsel have signed it, even if such execution occurs prior to Court approval.




                                                -2-
       THEREFORE, the parties seek the entry of an Order, pursuant to Federal Rule of Civil

Procedure 26(c) governing the disclosure of documents and information therein pertaining to

“Confidential Information” on the terms set forth herein, as well as an Order governing the return

of inadvertently produced documents and data and affording them the protections of FRE 502 (d)

and (e), on the terms set forth herein.

       IT IS HEREBY STIPULATED AND AGREED THAT:

       1.      The Protective Order shall be entered pursuant to the Federal Rules of Civil

Procedure and FRE 502 (d) and (e).

       2.      The Protective Order shall govern all materials deemed to be “Confidential

Information.” Such Confidential Information shall include the following:

               (a)     Any and all documents referring or related to confidential and proprietary
                       human resources or business information; financial records of the parties;
                       compensation of Defendant’s current or former personnel; policies,
                       procedures or training materials of         Defendant; or Defendant’s
                       organizational structure;

               (b)     Any documents from the personnel, medical or workers’ compensation file
                       of any current or former employee or contractor;

               (c)     Any documents relating to the medical or health information of any of
                       Defendant’s current or former employees or contractors;

               (d)     Any portions of depositions (audio or video) where Confidential
                       Information is disclosed or used as exhibits.

       3.      The Protective Order shall likewise govern all materials deemed “Attorneys' Eyes

Only”, which materials shall include the following:

               (a)     Any documents containing corporate trade secrets, nonpublic research and
                       development data, pricing formulas, prospective inventory management
                       programs, confidential business information not generally known to the
                       general public, and customer-related information.




                                              -3-
       4.      In the case of documents and the information contained therein, designation of

Confidential Information produced shall be made by placing the following legend on the face of

the document and each page so designated "CONFIDENTIAL " or "ATTORNEYS' EYES ONLY"

or otherwise expressly identified as confidential or attorneys' eyes only. Defendant will use its best

efforts to limit the number of documents designated Confidential or Attorneys' Eyes Only.

       5.      Except as required by law or executive order, Confidential Information shall be

held in confidence by each qualified recipient to whom it is disclosed, shall be used only for

purposes of this action, shall not be used for any business purpose, and shall not be disclosed to

any person who is not a qualified recipient. All produced Confidential Information shall be

carefully maintained so as to preclude access by persons who are not qualified recipients.

       6.      Qualified recipients of documents marked "ATTORNEYS' EYES ONLY" shall

include only the following:

               (a)     In-house counsel and law firms for each party and the secretarial, clerical

                       and paralegal staff of each.

       Qualified recipients of documents marked "CONFIDENTIAL" shall include only the

following:

               (a)     In-house counsel and law firms for each party and the secretarial, clerical

                       and paralegal staff of each.

               (b)     Deposition notaries and staff;

               (c)     Persons other than legal counsel who have been retained or specially

                       employed by a party as an expert witness for purposes of this lawsuit or to

                       perform investigative work or fact research;




                                                -4-
               (d)     Deponents during the course of their depositions or potential witnesses of

                       this case; and

               (e)     The parties to this litigation, their officers, and professional employees.

       7.      Each counsel shall be responsible for providing notice of the Protective Order and

the terms therein to persons to whom they disclose "Confidential Information," as defined by the

terms of the Protective Order.

       Persons to whom Confidential Information is shown shall be informed of the terms of this

Order and advised that its breach may be punished or sanctioned as contempt of the Court. Such

deponents may be shown Confidential Information during their deposition but shall not be

permitted to keep copies of said Confidential Information nor any portion of the deposition

transcript reflecting the Confidential Information.

       If either party objects to the claims that information should be deemed Confidential, that

party’s counsel shall inform opposing counsel in writing within thirty (30) days of receipt of the

Confidential Information that the information should not be so deemed, and the parties shall

attempt first to dispose of such disputes in good faith and on an informal basis. If the parties are

unable to resolve their dispute, they may present a motion to the Court objecting to such status.

The information shall continue to have Confidential status during the pendency of any such

motion.

       8.      In the event that any documents or other materials previously identified as

confidential are marked as exhibits or otherwise generally discussed during the taking of a

deposition in this action, the exhibit, and all portions of the relevant deposition transcript in which

the exhibit is discussed and/or referenced, shall immediately be deemed confidential, and therefore

subject to the terms of this Protective Order.




                                                 -5-
        9.      No copies of Confidential Information shall be made except by or on behalf of

attorneys of record, in-house counsel or the parties in this action. Any person making copies of

such information shall maintain all copies within their possession or the possession of those

entitled to access to such information under the Protective Order.

        10.     All information produced in this action, whether deemed Confidential or not, shall

be used only for purposes of this litigation and not for any other purpose.

        11.     Whenever a party wishes to file any writing designated as Confidential with the

Court, the party may either (a) redact any and all information contained on any page that is marked

Confidential before filing said document with the Court, (b) if the party wishing to file said writing

is the party that originally designated the document as Confidential that party may, at their

discretion, redact only that information that it deems Confidential from any page that is marked

Confidential before filing with the Court or (c) separately file the document under seal with the

Court. If a party wishes to file a document that has been marked Confidential with the Court, the

party will follow all rules and practices followed by the Court regarding filing a document under

seal, including filing a motion establishing good cause for the document to be preserved under seal

if necessary, prior to so filing.

        12.     The termination of this action shall not relieve the parties and persons obligated

hereunder from their responsibility to maintain the confidentiality of information designated

Confidential pursuant to this Order.

        13.     Upon termination of this action by entry of a final judgment (inclusive of any

appeals or petitions for review), the parties may request the return of all previously furnished

Confidential Information, including any copies thereof, and each person or party to whom such




                                                -6-
Confidential Information has been furnished or produced shall be obligated to return it within thirty

(30) days of said request.

       14.     Pursuant to FRE 502 (d) and (e), the parties agree to and the Court orders protection

of privileged and otherwise protected Documents against claims of waiver (including as against

third parties and in other federal and state proceedings) as follows:

               (a)     The disclosure or production of Documents by a Producing Party subject to
                       a legally recognized claim of privilege, including without limitation the
                       attorney-client privilege and the work-product doctrine, to a Receiving
                       Party, shall in no way constitute the voluntary disclosure of such Document.

               (b)     The inadvertent disclosure or production of any Document in this action
                       shall not result in the waiver of any privilege, evidentiary protection or other
                       protection associated with such Document as to the Receiving Party or any
                       third parties, and shall not result in any waiver, including subject matter
                       waiver, of any kind.

               (c)     If, during the course of this litigation, a party determines that any Document
                       produced by another party is or may reasonably be subject to a legally
                       recognizable privilege or evidentiary protection (“Protected Document”):

                       (i)     the Receiving Party shall: (A) refrain from reading the Protected
                               Document any more closely than is necessary to ascertain that it is
                               privileged or otherwise protected from disclosure; (B) immediately
                               notify the Producing Party in writing that it has discovered
                               Documents believed to be privileged or protected; (C) specifically
                               identify the Protected Documents by Bates number range or hash
                               value, and, (D) within ten (10) days of discovery by the Receiving
                               Party, return, sequester, or destroy all copies of such Protected
                               Documents, along with any notes, abstracts or compilations of the
                               content thereof. To the extent that a Protected Document has been
                               loaded into a litigation review database under the control of the
                               Receiving Party, the Receiving Party shall have all electronic copies
                               of the Protected Document extracted from the database. Where such
                               Protected Documents cannot be destroyed or separated, they shall
                               not be reviewed, disclosed, or otherwise used by the Receiving
                               Party. Notwithstanding, the Receiving Party is under no obligation
                               to search or review the Producing Party’s Documents to identify
                               potentially privileged or work product Protected Documents.

                       (ii)    If the Producing Party intends to assert a claim of privilege or other
                               protection over Documents identified by the Receiving Party as
                               Protected Documents, the Producing Party will, within ten (10) days


                                                -7-
             of receiving the Receiving Party’s written notification described
             above, inform the Receiving Party of such intention in writing and
             shall provide the Receiving Party with a log for such Protected
             Documents that is consistent with the requirements of the Federal
             Rules of Civil Procedure, setting forth the basis for the claim of
             privilege or other protection. In the event that any portion of a
             Protected Document does not contain privileged or protected
             information, the Producing Party shall also provide to the Receiving
             Party a redacted copy of the document that omits the information
             that the Producing Party believes is subject to a claim of privilege or
             other protection.

(d)   If, during the course of this litigation, a party determines it has produced a
      Protected Document:

      (i)    the Producing Party may notify the Receiving Party of such
             inadvertent production in writing, and demand the return of such
             documents. Such notice shall be in writing, however, it may be
             delivered orally on the record at a deposition, promptly followed up
             in writing. The Producing Party’s written notice will identify the
             Protected Document inadvertently produced by bates number range
             or hash value, the privilege or protection claimed, and the basis for
             the assertion of the privilege and shall provide the Receiving Party
             with a log for such Protected Documents that is consistent with the
             requirements of the Federal Rules of Civil Procedure, setting forth
             the basis for the claim of privilege or other protection. In the event
             that any portion of the Protected Document does not contain
             privileged or protected information, the Producing Party shall also
             provide to the Receiving Party a redacted copy of the Document that
             omits the information that the Producing Party believes is subject to
             a claim of privilege or other protection.

      (ii)   the Receiving Party must, within ten (10) days of receiving the
             Producing Party’s written notification described above, return,
             sequester, or destroy the Protected Document and any copies, along
             with any notes, abstracts or compilations of the content thereof. To
             the extent that a Protected Document has been loaded into a
             litigation review database under the control of the Receiving Party,
             the Receiving Party shall have all electronic copies of the Protected
             Document extracted from the database.

(e)   To the extent that the information contained in a Protected Document has
      already been used in or described in other documents generated or
      maintained by the Receiving Party prior to the date of receipt of written
      notice by the Producing Party as set forth in paragraphs (c)(ii) and (d)(i),
      then the Receiving Party shall sequester such documents until the claim has
      been resolved. If the Receiving Party disclosed the Protected Document


                               -8-
                      before being notified of its inadvertent production, it must take reasonable
                      steps to retrieve it.

              (f)     The Receiving Party’s return, sequestering or destruction of Protected
                      Documents as provided herein will not act as a waiver of the Requesting
                      Party’s right to move for the production of the returned, sequestered or
                      destroyed documents on the grounds that the documents are not, in fact,
                      subject to a viable claim of privilege or protection. However, the Receiving
                      Party is prohibited and estopped from arguing that:

                      (i)     the disclosure or production of the Protected Documents acts as a
                              waiver of an applicable privilege or evidentiary protection;

                      (ii)    the disclosure of the Protected Documents was not inadvertent;

                      (iii)   the Producing Party did not take reasonable steps to prevent the
                              disclosure of the Protected Documents; or

                      (iv)    the Producing Party failed to take reasonable or timely steps to
                              rectify the error.

              (g)     Either party may submit Protected Documents to the Court under seal for a
                      determination of the claim of privilege or other protection. The Producing
                      Party shall preserve the Protected Documents until such claim is resolved.
                      The Receiving Party may not use the Protected Documents for any purpose
                      absent this Court’s Order.

              (h)     Upon a determination by the Court that the Protected Documents are
                      protected by the applicable privilege or evidentiary protection, and if the
                      Protected Documents have been sequestered rather than returned or
                      destroyed by the Receiving Party, the Protected Documents shall be
                      returned or destroyed within 10 (ten) days of the Court’s order. The Court
                      may also order the identification by the Receiving Party of Protected
                      Documents by search terms or other means.

              (i)     Nothing contained herein is intended to, or shall serve to limit a party’s right
                      to conduct a review of documents, data (including electronically stored
                      information) and other information, including without limitation, metadata,
                      for relevance, responsiveness or the segregation of privileged or protected
                      information before such information is produced to another party.

              (j)     By operation of the parties’ agreement and Court Order, the parties are
                      specifically afforded the protections of FRE 502 (d) and (e).

       15.    Subject to the Rules of Evidence, a stamped Confidential document and other

Confidential Information may be offered in evidence at trial or any court hearing, provided that



                                               -9-
the proponent of the evidence gives five days’ advance notice to counsel for the party or other

person that designated the information as Confidential. Any party may move the court for an order

that the evidence be received in camera or under other conditions to prevent unnecessary

disclosure. The court will then determine whether the proffered evidence should continue to be

treated as Confidential Information and, if so, what protection, if any, may be afforded to such

information at the trial.

        16.     If another court or an administrative agency subpoenas or orders production of

stamped Confidential documents which a party has obtained under the terms of this order, such

party shall promptly notify the party or other person who designated the document as Confidential

of the pendency of such subpoena or order.

        17.     Nothing in this Order shall be construed as an admission as to the relevance,

authenticity, foundation or admissibility of any document, material, transcript, or other

information.

        18.     Nothing in the Protective Order shall be deemed to preclude any party from seeking

and obtaining, on an appropriate showing, a modification of this Order.

        19.     Once agreed to by all parties, the Stipulation shall be by treated by the Parties as an

Order of Court until it is formally approved by the Court.

        20.     The ultimate disposition of protected materials shall be subject to a final order of

the court upon completion of the litigation.


SO ORDERED.
                                             Signed: August 28, 2019




                                                - 10 -
